1

2

3

4                       UNITED STATES DISTRICT COURT

5                       EASTERN DISTRICT OF CALIFORNIA

6

7    UNITED STATES OF AMERICA,          No. 2:16-cv-01513-GEB-KJN
                                        No. 2:14-cr-00043-GEB-KJN
8                 Respondent,
9         v.                            ORDER REASSIGNING 28 U.S.C.
                                        § 2255 PETITION
10   EDWIN FORREST LUDWIG, IV,
11                Movant.
12

13             Petitioner   Edwin   Forrest      Ludwig,   IV   moves   for

14   reassignment of this 28 U.S.C. § 2255 civil action, arguing it

15   should be reassigned to United States District Judge Kimberly J.

16   Mueller, who is uniquely situated to preside over this civil action

17   because she accepted his guilty plea and sentenced him.        Mot. to

18   Reassign at 2:8–28, ECF No. 359.       The motion is granted; however,

19   this ruling has no bearing on the previous referral made to

20   Magistrate Judge Kendall J. Newman in this action.     Therefore, this

21   civil action shall be reassigned to United States District Judge

22   Kimberly J. Mueller.   Further, the “GEB” judicial initials in the

23   caption shall be changed to “KJM.”

24             Dated:   December 5, 2018

25

26
27

28
                                        1
